Case 18-16261        Doc 93     Filed 01/31/19     Entered 01/31/19 12:47:29          Desc      Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 16261
         Reginald Joseph Fleming, II
         Tiffiny Rose Fleming
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 06/06/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Converted on 10/12/2018.

         6) Number of months from filing to last payment: 3.

         7) Number of months case was pending: 8.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-16261             Doc 93    Filed 01/31/19    Entered 01/31/19 12:47:29               Desc         Page 2
                                                     of 3



 Receipts:

           Total paid by or on behalf of the debtor               $3,264.00
           Less amount refunded to debtor                         $1,903.88

 NET RECEIPTS:                                                                                      $1,360.12


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                     $0.00
     Court Costs                                                               $0.00
     Trustee Expenses & Compensation                                         $146.89
     Other                                                                     $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                     $146.89

 Attorney fees paid and disclosed by debtor:                       $0.00


 Scheduled Creditors:
 Creditor                                         Claim         Claim          Claim        Principal      Int.
 Name                                   Class   Scheduled      Asserted       Allowed         Paid         Paid
 Ally Financial                     Secured       18,100.00     19,367.42      19,367.42         682.95        0.00
 BMO Harris Bank NA                 Secured        9,767.00       9,853.89       9,853.89        530.28        0.00
 Capital One                        Unsecured      4,220.00            NA             NA            0.00       0.00
 Capital One                        Unsecured      2,327.00            NA             NA            0.00       0.00
 Chase Card                         Unsecured      1,034.00            NA             NA            0.00       0.00
 Citi                               Unsecured         555.00           NA             NA            0.00       0.00
 Citicards CBNA                     Unsecured         555.00           NA             NA            0.00       0.00
 Comenity Bank/AshStwrt             Unsecured         984.00           NA             NA            0.00       0.00
 Commenity Bank/Victoria's Secret   Unsecured      1,099.00            NA             NA            0.00       0.00
 Credit Care                        Unsecured      5,019.00            NA             NA            0.00       0.00
 Dell Preferred Account             Unsecured      1,703.00            NA             NA            0.00       0.00
 FedLoan Servicing                  Unsecured     25,064.00            NA             NA            0.00       0.00
 Kohls/Capone                       Unsecured      1,996.00            NA             NA            0.00       0.00
 Pacific Union Financial            Secured      236,451.00    231,104.59     231,104.59            0.00       0.00
 Pacific Union Financial            Secured        7,139.00       5,252.02       5,252.02           0.00       0.00
 SYNCB/ ABT Electronics             Unsecured     12,565.00            NA             NA            0.00       0.00
 Synchrony Bank/JC Penney           Unsecured      3,375.00            NA             NA            0.00       0.00
 Synchrony Bank/Walmart             Unsecured      3,571.00            NA             NA            0.00       0.00
 Synchrony Bank/Walmart             Unsecured      5,235.00            NA             NA            0.00       0.00
 Synchrony Bank/Walmart             Unsecured      5,382.00            NA             NA            0.00       0.00
 Timepayment Corp.                  Unsecured      1,690.00            NA             NA            0.00       0.00
 US Bank                            Unsecured      5,019.00            NA             NA            0.00       0.00
 US Bank Hogan Loc                  Unsecured      1,970.00            NA             NA            0.00       0.00
 Webbank/DFS                        Unsecured      1,794.00            NA             NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-16261        Doc 93      Filed 01/31/19     Entered 01/31/19 12:47:29             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $231,104.59              $0.00              $0.00
       Mortgage Arrearage                                 $5,252.02              $0.00              $0.00
       Debt Secured by Vehicle                           $29,221.31          $1,213.23              $0.00
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                         $265,577.92          $1,213.23              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                                   $0.00              $0.00             $0.00


 Disbursements:

         Expenses of Administration                               $146.89
         Disbursements to Creditors                             $1,213.23

 TOTAL DISBURSEMENTS :                                                                       $1,360.12


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 01/31/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
